Citation Nr: 1756135	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to include lipomas and lipomatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2017, the Veteran testified during a videoconference hearing before the undersigned; a transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, given the evidence of record, the Board has characterized the appeal broadly as reflected on the title page.

Following the August 2017, the Veteran submitted additional evidence, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165.  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c)(2) (2017).

Finally, the Board notes that the Veteran also perfected an appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  In an April 2017 rating decision, service connection for bilateral hearing loss and tinnitus was granted, effective August 31, 2010.  As the April 2017 rating decision represents a full grant of the benefits sought with respect to those issues, they are no longer before the Board for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

The medical evidence of record is at least in relative equipoise as to whether the Veteran's current diagnoses of lipomas and lipomatosis had there onset during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for lipomas and lipomatosis are met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for a skin disorder, to include lipomas and lipomatosis.  Specifically, the Veteran's claims that his current condition had its onset during active duty.  See, e.g., June 2014 VA Form 9.

Pertinent evidence of record includes the Veteran's service treatment records, January 2017 and August 2017 medical opinions from the Veteran's VA physician, and an April 2017 VA examination report.

A March 1964 service treatment record noted that the Veteran presented with tender subcutaneous nodules on his left abdomen.  The specific cause of the abscess was unknown.  A subsequent service treatment record noted a diagnosis of an inflammatory fibroma.  A pathological report noted a diagnosis of chronic inflammation of the subcutaneous tissue due to an unknown cause.

In January 2017, the Veteran submitted a letter from his VA physician.  The physician noted his diagnosis of lipomatosis, as well as his March 1964 in-service treatment.  The physician opined that it was at least as likely as not that the currently diagnosed lipomatosis was the same condition for which he received treatment in service and, thus, was directly related to his in-service condition.

In April 2017, the Veteran underwent a VA examination.  The examiner noted his current diagnoses of status post left thigh lipoma excision and right ear lipoma.  The examiner also noted the Veteran's in-service treatment for a subcutaneous abscess.  He report that after his in-service "knot" was removed, he developed "knots" all over roughly ten years after service.  Ultimately, the examiner opined that the currently diagnosed lipomas were less likely than not related to his military service.  The examiner noted that lipoma was diagnosed many years after service.

In August 2017, the Veteran's physician once again opined that it was at least as likely as not that the Veteran's currently-diagnosed lipomatosis was the same condition for which he received treatment in service and, thus, was directly related to his in-service condition.  The physician also noted that Veteran had undergone multiple surgeries beginning in March 1964.

The Board finds that the evidence is in relative equipoise as to whether the currently-diagnosed lipomas and lipomatosis had their onset during service.  The January 2017 and August 2017 opinions from the Veteran's VA treatment provider, and the April 2017 VA examination report and opinion are probative as they considered all of the pertinent evidence of record, including the Veteran's in-service treatment for subcutaneous nodules on his left abdomen and his post-service treatment and diagnoses, and each opinion provides clear conclusions with sufficient reasoning to allow the Board to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Based on the foregoing, the Board finds that the evidence is, at the very least, in relative equipoise as to whether his currently-diagnosed lipomas and lipomatosis had their onset during his active duty service.  Therefore, resolving all reasonable doubt in the Veteran's favor, his claim for service connection for lipomas and lipomatosis is granted.  38 U.S.C. § 5107; Gilbert, supra.

ORDER

Service connection for lipomas and lipomatosis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


